ORDER

PER CURIAM.
Chad Holbrook (“father”) appeals the judgment of the trial court denying his motion to modify judgment granting Marilyn Orr (“grandmother”) visitation rights to C.H. (“child”), or in the alternative, petition for declaratory judgment. Father claims that the court violated his constitutional rights by denying his motion, and that the court misapplied the law in its determination. Father further argues that certain evidence was improperly excluded. Additionally, he asserts that the trial court failed to submit written findings of fact and conclusions of law pursuant to Rule 73.01 of the Missouri Rules of Civil Procedure in response to father’s request for *799such findings and conclusions. Finally, father claims that the trial court violated his constitutional rights by imposing the relocation requirements of section 452.877 RSMo (Supp.2001) upon him.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).